 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        PICTURE PERFECT FILM ASSETS,
 8                            Plaintiff,
 9           v.                                        C16-1893 TSZ

10      THE MacLAREN ART CENTER,                       MINUTE ORDER
        et al.,
11
                              Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)     The parties are DIRECTED to SHOW CAUSE, on or before November 30,
   2018, why this case should not be dismissed without prejudice for failure to timely file
15
   the Joint Status Report required by Minute Order entered July 30, 2018, docket no. 109.
16          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 24th day of October, 2018.
18

19                                                   William M. McCool
                                                     Clerk
20
                                                     s/Karen Dews
21                                                   Deputy Clerk

22

23

     MINUTE ORDER - 1
